—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered June 17, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks of the prosecutor during summation are unpreserved for appellate review, since he either failed to object or join in co-counsel’s objection, objected only generally, or failed to request further curative instructions or a mistrial when his objections were sustained (see, CPL 470.05 [2]; People v Heide, 84 NY2d 943, 944; People v Gray, 86 NY2d 10, 19; People v Mapp, 245 AD2d 307). In any event, while some of the comments made by the prosecutor may have been better left unsaid, the prompt and detailed curative instructions given by the trial court dispelled any possible prejudice caused by those comments (see, People v Berg, 59 NY2d 294, 299; People v Ashwal, 39 NY2d 105, 111; People v Pryce, 249 AD2d 424; People v Barrett, 240 AD2d 587; People v Diaz, 239 AD2d 518). Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.